Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Matthew Curran (Reg. 71,094) on 8/25/2022. And the amendment is based on the claims submitted on 8/18/2022.
3.        The application has been amended as followings:

Claim 3, line3, amend “the receiver” to -- the wireless power receiver—

Claim 6, line 2-3, “a first overtone of the C-H adoption” should be – a first overtone of C-H adoption—

Claim 7, line 7, “optical to electric energy converter” should be – optical-to-electrical energy converter—

Claim 10, line 3, “a first overtone of the C-H adoption” should be – a first overtone of C-H adoption—

Claim 16, line 2-3, “a first overtone of the C-H adoption” should be –a first overtone of C-H adoption—


Allowable Subject Matter
4. 	Claims 1-18 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
	Regarding Claims 1, 7, 11, 
	Alpert (US 20100320362) teaches a wireless power receiver adapted for supplying electrical power to a load ( Fig. 10) , the wireless power receiver comprising: an optical-to-electrical power converter (energy converter, Claim 52 of Alpert),  an inductor, a switch and an energy storage device, wherein the wireless power receiver is adapted to receive power from a transmitter having a laser whose gain medium has a bandgap ( gain medium 82, Fig. 8C of Alpert) and is pumped by a laser driver( an element for exciting the gain medium to induce lasing, [0059](iv) of Alpert); and wherein the energy storage device is either a rechargeable battery ([0002] recharge battery) or a super-capacitor, and is adapted to supply a minimal operational output power to the load; 
Keysar (US20130264870)) teaches an inductor ( e.g. 290, Fig. 2 of Keysar), an energy storage device (e.g. 260, Fig. 2 of Keysear) and a switch ( e.g. 240, 250, Fig. 2 of Kaysar); the energy storage device is either a rechargeable battery or super-capacitor.
However, the prior art of record fails to teach or suggest 
	wherein the switch has a closed serial resistance R, measured in Ohms, given by: 
 
    PNG
    media_image1.png
    126
    455
    media_image1.png
    Greyscale

where: Egain is a bandgap of the gain medium of the laser, measured in Joules, and Plaser driver is the power pumped by the laser driver into the gain medium, measured in Watts in combination with other limitations of the claim (Note: that the energy storage device in claim 7 is no longer interpreted under 112(f) because applicant’s arguments on 8/18/2022 are persuasive.)
	Regarding to Claims 2-6, 8-10, 12-18, they depend on claims 1, 7, 11 above.
6.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Terminal Disclaimer
The terminal disclaimer filed on 5/19/2022 disclaiming the terminal portion of
any patent granted on this application which would extend beyond the expiration date of US
9312701, US 9742223, US Application No. 17549295 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Drofenik US 20180351474 A1 ) teaches (the at least one power semiconductor switch is based on a wide bandgap substrate.
Soon-shiong (US 9793760 B2) teaches a power beam generator configured to form a collimated power beam such that the forming comprises adjusting a flux density of the power beam as a function of a change in one or more optical properties of at least one beam redirector caused by a switch, wherein the one or more optical properties include at least one of an index of refraction, opacity, absorption, reflectivity, an energy gap, a band gap, or a junction type

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836